DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 is objected to because of the following informalities:  
Claim 1, first new paragraph, change “the top electrode place” to -the top electrode plate--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “may be” in claim 10 is a relative term which renders the claim indefinite. The term “may be” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang Luming (CN207883619) in view of Bolz et al. (US 2008/0174391).
Regarding claim 1, Zhang discloses the pluggable coil terminal for contactor comprising: 
a housing (21) having a top electrode plate (see the drawing below) and a coil framework (see the drawing below) in the housing (21), 
the coil framework (see the drawing below) comprising an annular column around which a coil is wound and having an opening facing the top electrode plate (see the drawing below) and 
first and second connection sheets (see the drawing below) on a surface of the coil framework (see the drawing below) on opposite sides of the opening facing the top electrode plate, the connecting device comprising: 
an insulated connecting member (1), and 
a first conductive element (24 left) and a second conductive element (24 right) fixedly connected to respective ends of the insulated connecting member (1), 
wherein the first conductive element (24 left) has an insertion end (see the drawing below) and a wiring end (see the drawing below) at opposite ends thereof, and 
wherein the second conductive element (24 right) an insertion end (see the drawing below) and a wiring end (see the drawing below) at opposite ends thereof, and
wherein the insertion end (see the drawing below) of the first conductive element (24 left) and the insertion end (see the drawing below) of the second conductive element (24 right) are configured to be inserted into the housing through respective first and second openings (see the drawing below) to connect to the first connecting sheet (see the drawing below) and the second connecting sheet (see the drawing below) respectively.  
Zhang does not disclose the connecting device is in the top electrode plate.
Bolz discloses a contactor comprising the connecting device (90) is in the top electrode plate (15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the connecting device located in the top electrode plate as taught by Bolz with Zhang’s device for the purpose of saving space and reducing the size of the unit.

    PNG
    media_image1.png
    327
    530
    media_image1.png
    Greyscale

[AltContent: textbox (1st & 2nd opening)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Top electrode plate)][AltContent: arrow][AltContent: textbox (Mounting bottom plate)][AltContent: arrow]	
    PNG
    media_image2.png
    614
    288
    media_image2.png
    Greyscale

	
Regarding claim 2, which depends from claim 1, Zhang discloses:
the pluggable connecting device (see the drawing above) is U- shaped.
[AltContent: textbox (Coil Frame work)][AltContent: arrow][AltContent: textbox (1st & 2nd expansion hole)][AltContent: textbox (Step part)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st & 2nd conductive element 24)][AltContent: textbox (Insertion end)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (wiring end)][AltContent: arrow][AltContent: textbox (The pluggable connecting device)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st & 2nd connecting sheet)][AltContent: arrow]
    PNG
    media_image3.png
    425
    272
    media_image3.png
    Greyscale

[AltContent: arrow][AltContent: arrow]	
    PNG
    media_image4.png
    227
    519
    media_image4.png
    Greyscale

Annotated FIGS. 1 and 6 of Zhang
Regarding claim 5, which depends from claim 1, Zhang discloses:
the first conductive element (24 left) comprises a step part arranged between the insertion end (see the drawing above) and the wiring end (see the drawing above) of the first conductive element (24 left), and wherein 
the second conductive element (24 right) comprises a step part (see the drawing above/below) arranged between the insertion end (see the drawing above/below) and the wiring end (see the drawing above/below) of the second conductive element (24 right).  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang Luming (CN207883619) in view of Bolz et al. (US 2008/0174391), and further in view of Jay (US2,753,492).
Regarding claim 3, which depends from claim 1, Zhang disclose:
first conductive element (24 left) and second conductive element (24 right).
However, Zhang does not disclose:
the insertion end of the first conductive element (24 left) is provided with two first clamping parts arranged oppositely, and a slot is defined between the two first clamping parts, and the insertion end of the second conductive element (24 right) is provided with two second clamping parts arranged oppositely, and a slot is defined between the two second clamping parts.  
Jay discloses a contactor discloses:
the insertion end is provided with two first clamping parts (139 and 150) arranged oppositely, and a slot (see the drawing below) is defined between the two first clamping parts (139 and 150).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the clamping parts as taught by Jay with Zhang’s device for the purpose of keeping the parts in place.
[AltContent: textbox (Slot )][AltContent: arrow]
    PNG
    media_image5.png
    432
    327
    media_image5.png
    Greyscale
Annotated FIG. 5 of Jay
Regarding claim 10, Zhang discloses:
a housing (21) comprising an electrode top plate (see the drawing above) and a 
mounting bottom plate (see the drawing above) which are arranged oppositely, 
the electrode top plate (see the drawing above) provided with a first expansion hole (see the drawing above) and a second expansion hole (see the drawing above); 
a coil framework (see the drawing below) located inside the housing (21), 
the coil framework (see the drawing below) comprising an annular column around which a coil is wound and having an opening facing the top electrode plate (see the drawing above) and 
a first connecting sheet (see the drawing below) and a second connecting sheet (see the drawing above/below) on the annular column on opposite sides of the opening (see the drawing above/below) and having contacts aligned with the first expansion hole (see the drawing above/below)  and the second expansion hole (see the drawing above), respectively, such that first and second conductive elements (24 left and right) inserted in respective ones of the first and second expansion holes (see the drawing above) may be electrically connected to the first connecting sheet (see the drawing above/below) and the second connecting sheet (see the drawing above/below), respectively.  
Zhang does not disclose the connecting device is in the top electrode plate.
Bolz discloses a contactor comprising the connecting device (90) is in the top electrode plate (15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the connecting device located in the top electrode plate as taught by Bolz with Zhang’s device for the purpose of saving space and reducing the size of the unit.

    PNG
    media_image6.png
    606
    565
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    305
    518
    media_image7.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot (see the new rejections above).
Allowable Subject Matter
Claims 4, 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest the pluggable connecting device comprising:
Claim 4, which depends from claim 3: the two first clamping parts are respectively provided with two projections away from each other, and wherein the two second clamping parts are respectively provided with two projections away from each other.  
Claim 6, which depends from claim 1: the wiring end of the first conductive element is provided with a bending part, wherein the wiring end of the second conductive element is provided with a bending part, and wherein the bending part of the first conductive element and the bending part of the second conductive element extend in a direction getting close to each other.  
Claim 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 11, which depends from claim 10: the coil framework comprises a framework body, and a first fixing part and a second fixing part which are fixed on an end face of the framework body, wherein the first connecting sheet and the second connecting sheet are respectively fixed in the first fixing part and the second fixing part, the first connecting sheet and the first fixing part are respectively provided with a first through hole and a first auxiliary hole which are aligned with the first expansion hole, and the second connecting sheet and the second fixing part are respectively provided with a second through hole and a second auxiliary hole which are aligned with the second expansion hole.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
August 10, 2022


	/BERNARD ROJAS/           Primary Examiner, Art Unit 2837